Exhibit 12.1 BALTIC TRADING LIMITED CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Amounts in thousands of dollars, except ratios) Three Months Ended Year Ended December 31, March 31, Earnings: Net income (Loss) $ ) $ ) $ Adjustments: Fixed charges Plus amortization of capitalized interest Less capitalized interest - - ) Earnings $ ) $ $ Fixed Charges: Interest expensed and capitalized interest $ $ $ Amortization of deferred financing costs Interest component of rent expense - - - Total fixed charges $ $ $ Ratio of earnings to fixed charges )
